Citation Nr: 0311638	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  97-29 437A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a chronic right knee disorder to include 
strain residuals.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for chronic left leg abrasion residuals.  

3.  Entitlement to service connection for a psychiatric 
disorder to include dysthymia.  

4.  Entitlement to service connection for a throat disorder.  

5.  Entitlement to service connection for right third finger 
wart removal residuals.  

6.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 1991) for chronic right ankle injury 
residuals.  

7.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or at the housebound rate.  


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's son


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from November 1972 to June 
1973.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the North Little Rock, Arkansas, Regional Office (RO) which 
determined that the veteran had not submitted a well-grounded 
claim of entitlement to compensation under the provisions of 
38 U.S.C.A.§ 1151 (West 1991); denied that claim; and denied 
special monthly pension based on the need for regular aid and 
attendance or at the housebound rate.  In June 1998, the RO 
determined that the veteran had not submitted a well-grounded 
claim of entitlement to service connection for a psychiatric 
disorder, to include dysthymia, and denied that claim as 
well.  In September 1998, the veteran was afforded a hearing 
before a Department of Veterans Affairs (VA) hearing officer.  
In March 2000, the Board remanded the veteran's appeal to the 
RO so that he could be scheduled for hearing before a 
Veterans Law Judge sitting at the RO.  

In May 2000, the RO determined that the veteran had not 
submitted new and material evidence to reopen his claims of 
entitlement to service connection for both a chronic right 
knee disorder, to include strain residuals and chronic left 
leg abrasion residuals; determined that the veteran had not 
submitted well-grounded claims of entitlement to service 
connection for a throat disorder and right third finger wart 
excision residuals; and denied the claims.  In October 2000, 
the veteran elected to have a video hearing before a Veterans 
Law Judge.  In February 2002, the RO informed the veteran 
that James W. Stanley, his private attorney at the time, was 
no longer authorized to represent individuals before the VA.  
The veteran was notified of his right to select a new 
representative or to represent himself before the VA.  In 
December 2002, the veteran was afforded a video hearing 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing has been made part of the 
record.  The veteran has elected to represent himself in the 
instant appeal.

The Board notes that the veteran may have submitted informal 
claims of entitlement to service connection for a hearing 
loss disability, a dental disorder, and a thyroid disorder.  
It appears, however, that the RO has not had an opportunity 
to act upon these claims.  Absent an adjudication, a notice 
of disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Acting 
Veterans Law Judge cannot have jurisdiction of the issues.  
38 C.F.R. § 19.13 (2002).  The United States Court of Appeals 
for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

The steps required for jurisdiction over the issues of 
entitlement to service connection for a hearing loss 
disability, a dental disorder, and a thyroid disorder have 
not been satisfied.  More recently, the Court again 
established that jurisdiction counts.  Specifically, the 
Court indicated that it could not remand a matter over which 
it has no jurisdiction.  Hazan v. Gober, 10 Vet. App. 511 
(1997).  Therefore, these three issues are referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2002).  


REMAND

Initially, the Board observes that the RO denied the 
veteran's claims of entitlement to service connection for a 
psychiatric disorder to include dysthymia, a throat disorder, 
and right third finger wart removal residuals and 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for chronic right ankle injury residuals based upon its 
determination that he had not submitted well-grounded claims.  
The statutes and regulations governing the adjudication of 
claims for VA benefits have recently been amended so as to 
remove the requirement of the submission of a well-grounded 
claim.  The amended statutes and regulations direct that, 
upon receipt of a complete or substantially complete 
application, the VA shall notify the veteran and his 
accredited representative of any information and any medical 
or lay evidence not previously provided to the VA that is 
necessary to substantiate his claim.  The VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3, 4, 114 Stat. 2096-99 (2000); 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2002).  The veteran's application to reopen his claims of 
entitlement to service connection for both a chronic right 
knee disorder and chronic left leg abrasion residuals, his 
other claims for service connection, and his claims for 
compensation under 38 U.S.C.A. § 1151 (West 1991) and special 
monthly pension based on the need for regular aid and 
attendance or at the housebound rate have not been considered 
under the amended statutes and regulations.  The United 
States Court of Appeals for the Federal Circuit has recently 
invalidated the regulations which empowered the Board to 
issue written notification of the VCAA to veterans.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, 
-7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).  Therefore, the claims must be returned to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Additionally, the Board notes that the veteran expressed, at 
the December 2002 video hearing, his willingness to be re-
examined for the claimed conditions.  Insofar as it appears 
that the medical evidence now of record may not be sufficient 
for an equitable resolution of the veteran's claim for 
service connection for a psychiatric disorder, a psychiatric 
re-examination is in order at this time.

Also, the veteran mentioned, at the December 2002 video 
hearing, that he had been receiving medical treatment from a 
"Dr. Lou Ellen" in the recent past.  It appears that this 
evidence, which may be pertinent to this case, is not yet of 
record.  In addition to this reference to private medical 
treatment, the veteran reported that he received ongoing 
treatment for his chronic psychiatric disorder and other 
disabilities at the North Little Rock, Arkansas, VA Medical 
Center.  In reviewing a similar factual scenario, the Court 
has held that the VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving a veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  Therefore, an effort should be made 
to secure these records at this time.

Accordingly, this case is REMANDED for the following action: 

1.  The RO should request that copies of 
all VA clinical documentation pertaining 
to the veteran's treatment at the North 
Little Rock, Arkansas, VA Medical Center 
after April 2002 be forwarded for 
incorporation into the record.

2.  The Board should ask the veteran to 
provide the address and telephone number 
of a "Dr. Lou Ellen" he identified at 
the February 2002 video hearing as having 
treated him in the recent past.  He 
should also provide the dates of 
treatment and either furnish copies of 
this evidence or authorize VA, in 
writing, to obtain this evidence in his 
behalf.

3.  After the above medical evidence has 
been made part of the record, the RO 
should schedule the veteran for a 
psychiatric examination to clarify the 
nature and etiology of the claimed 
psychiatric disorder.  The RO should made 
available the veteran's claims folders to 
the examiner.  The VA examiner should be 
asked to review the pertinent evidence in 
the veteran's claims folders, to include 
a March 1998 mental disorders examination 
report, and thereafter render a 
comprehensive, legible report of medical 
examination indicating (a) what is the 
psychiatric diagnosis that is appropriate 
in this case and (b) his or her opinion 
as to whether it is less likely, more 
likely, or as likely as not that the 
diagnosed psychiatric disorder is 
etiologically related to service.  The 
examiner should provide a full rationale 
for all conclusions and opinions reached.

4.  The RO must then review the veteran's 
claims files and ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) and 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002) are fully met.

5.  The RO should then readjudicate the 
veteran's application to reopen his 
claims of entitlement to service 
connection for a chronic right knee 
disorder to include strain residuals and 
chronic left leg abrasion residuals, and 
his claims of entitlement to service 
connection for a psychiatric disorder, to 
include dysthymia, a throat disorder, and 
right third finger wart removal 
residuals; compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 
1991) for chronic right ankle injury 
residuals; and special monthly pension 
based on the need for regular aid and 
attendance or at the housebound rate.  If 
any of the benefits sought on appeal 
remain denied, the veteran should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran should then be given 
an opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while this case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See  M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	ROBINSON ACOSTA
	Acting Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


